DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to application number 17/358,455 filed 06/25/2021

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 recites the limitation "member".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lach (US 2016/0192752).

1: Lach discloses a case system 10 for a handheld electronic device, comprising:

a case 12 configured to receive the handheld electronic device, the case comprising a wall defining an attachment region 30 comprising an opening and at least one interlocking surface portion 26; and

a support assembly comprising a support member 104 and an interlocking member 110, the interlocking member comprising a plate portion having at least one engagement member 144, wherein the plate portion is configured to pass through the opening and the at least one engagement member is configured to interact with the at least one interlocking surface portion when the plate portion is inserted into the opening of the attachment region to achieve an interlocked position between the support assembly and the case ([0038], [0057]; fig. 23);

wherein the support member is configured to be moveable relative to the plate portion to achieve a stowed position relative to the case and a deployed position relative to the case, wherein in the deployed position the support assembly is configured to support the case with the wall at an angle relative to a surface upon which the case is supported ([0055]; fig. 16).

2: Lach discloses the case system of claim 1, wherein the support assembly is configured to permit the handheld device to be displayed in both portrait and landscape orientations (fig. 16-17).

3: Lach discloses the case system of claim 1, wherein the support assembly is configured to allow display of the handheld electronic device at multiple angles (fig. 16-17).

4: Lach disclose the case system of claim 1, wherein the member 104 is supported relative to the interlocking member by a hinge 134 [0055].

5: Lach discloses the case system of claim 1, wherein the interlocked position is achieved by rotation of the interlocking member within the attachment region (fig. 21).

6: Lach discloses a case 112 for a handheld electronic device, comprising:

a case body comprising a rear wall 103 and a side wall 114 extending from the rear wall;

a support member 104 supported by the case body ([0051]; fig. 21-22);

wherein the support member is pivotally moveable relative to the rear wall of the case body between a stowed position and a deployed position, wherein in the deployed position the support member is positioned at an angle relative to the rear wall to support the case body with at least a portion of the rear wall spaced away from a surface upon which the case is supported ([0055]; fig. 16, 23).

7: Lach discloses the case of Claim 6, wherein the support member is removable from the case body (by hinge 134; fig. 23).

8: Lach discloses the case of Claim 7, wherein: 
the rear wall defines an attachment region 116 configured to receive an interlocking member 110, the attachment region comprising an open space and a plurality of interlocking surface portions 120, 121 surrounding the open space and being circumferentially offset from each other, wherein each of the interlocking surface portions include a retaining surface and a stop surface that interact to provide a plurality of interlocking areas [0052];

the interlocking member comprising a plate portion, wherein the plate portion comprises a plurality of engaging members 144;

wherein the plate portion of the interlocking member is configured to pass through the first open space and the plurality of engaging members are configured to be positioned within the plurality of interlocking areas [0056].

9: Lach discloses the case of claim 8, wherein the support member 104 is moveable relative to the plate portion by a hinge 134 [0054].

11: Lach discloses the case of claim 6, wherein the support member permits the handheld device to be displayed in both portrait and landscape orientations (fig. 16-17).

12: Lach discloses the case of claim 6, wherein the support member permits display of the electronic device at multiple angles (fig. 16-17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lach (US 2016/0192752) in view of Harchol (US 2008/0023508).

13: Lach discloses the case of claim 6, but fails to include a magnet. Harchol teaches wherein the case 10 comprises a magnet 34 ([0027]; fig. 2, 3A). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the case of Lach to include the magnetic connection of Harchol for supporting the case to other objects such as clothing.


14: Lach discloses a case system for a handheld electronic device, comprising:
a case 112 comprising a rear wall 103 and a side wall 114;

a kickstand arrangement 104 supported by the case, the kickstand arrangement comprising a kickstand member that is pivotally moveable relative to the rear wall of the case ([0051]; fig. 21-22).

Lach fails to include a magnet. Harchol teaches wherein the case 10 comprises a magnet 34 ([0027]; fig. 2, 3A). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the case of Lach to include the magnetic connection of Harchol for supporting the case to other objects such as clothing.

15: Lach-Harchol discloses the case system of claim 14, wherein the kickstand arrangement is removable from the case (Lach; through hinges 134, [0054]).

16: Lach-Harchol discloses the case system of claim 15, wherein the kickstand arrangement further comprises an interlocking member 110 comprising a plate portion comprising a plurality of engaging members 144 and wherein the rear wall 112 comprises an attachment region 116 comprising an opening and a plurality of interlocking surface portions 120, 121, the interlocking member configured interact with the attachment region (Lach; fig. 23).

17: Lach-Harchol discloses the protection system of claim 16, wherein an interlocked position between the kickstand arrangement and the case is achieved by rotation of the interlocking member within the attachment region (Lach; [0056]).

18: Lach-Harchol discloses the case system of claim 14, wherein the kickstand arrangement permits display of the electronic device at multiple angles relative to a surface upon which the case system is supported (Lach; fig. 16-17).

19: Lach-Harchol discloses the case system of claim 14, wherein the kickstand member is moveable from a stowed position to an open position (Lach; [0054-0055]).

20: Lach-Harchol discloses the case system of claim 14, wherein the kickstand arrangement permits the handheld device to be supported in both landscape and portrait orientations relative to a surface upon which the case system is supported (Lach; fig. 16-17).


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAVEN COLLINS/            Examiner, Art Unit 3735     

/Anthony D Stashick/            Supervisory Patent Examiner, Art Unit 3735